Name: 76/228/ECSC: Council Decision of 16 February 1976 on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: European construction;  personnel management and staff remuneration;  civil law
 Date Published: 1976-02-20

 Avis juridique important|31976D022876/228/ECSC: Council Decision of 16 February 1976 on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community Official Journal L 044 , 20/02/1976 P. 0033 - 0034 Finnish special edition: Chapter 1 Volume 1 P. 0118 Spanish special edition: Chapter 01 Volume 6 P. 0053 Swedish special edition: Chapter 1 Volume 1 P. 0118 Portuguese special edition Chapter 01 Volume 6 P. 0053 COUNCIL DECISION of 16 February 1976 on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community (76/228/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 18 thereof, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 6 thereof, Whereas, the rates for the daily subsistence allowance payable to Members of the Consultative Committee of the European Coal and Steel Community should be fixed, together with the basis on which that allowance and the refunds of their travel expenses are to be paid, HAS DECIDED AS FOLLOWS: Article 1 Members of the Consultative Committee of the European Coal and Steel Community shall be entitled to a subsistence allowance for each day of attendance at meetings and for each day of travel and to a refund of travel expenses in accordance with the following provisions. Article 2 1. The subsistence allowance shall be Bfrs 2 500 for each day of attendance at meetings and for each day of travel. 2. The subsistence allowance for each day of travel shall be paid as a fixed amount for return journeys calculated on the basis of the distance by rail between the place of departure and the venue of the meeting as follows: - one day for distances greater than 100 km and not exceeding 200 km; - one and a half days for distances greater than 200 km and not exceeding 500 km; - two days for distances greater than 500 km and not exceeding 800 km; - two days for distances greater than 800 km ; however, the calculation shall be based on the actual duration of the journey, provided the Member concerned can show that this has taken more than two days. 3. For the purposes of this Decision, "place of departure" means the domicile of the Member concerned ; however, should he actually depart from a place nearer to the venue of the meeting, that place will be taken as the basis for the calculation of his travel expenses. Article 3 1. Rail travel expenses shall be refunded on the following basis: - first-class rail fare between the place of departure and the venue of the meeting. Tickets need not be produced; - supplements for sleeping accommodation on production of ticket; - cost of seat reservations and transport of necessary luggage, and supplements for special fast trains, on production of the relevant tickets. 2. Boat travel expenses shall be refunded on production of the relevant tickets. 3. The travel expenses of a Member travelling by car shall be refunded on the basis of the first-class rail fare. Where two or more Members use the same car, only the Member in charge of the vehicle shall be entitled to the above refund plus 20 % for each Member accompanying him, whom he shall indicate by name. Vehicle embarkation and ferry charges shall be refunded to the Member in charge of the vehicle, on production of the relevant tickets. 4. Air travel expenses, including the cost of reservation and embarkation, shall be refunded on production of the relevant tickets. 5. The cost of transport between the place of departure or venue of the meeting and the station or airport shall be refunded on the basis of the first-class public transport fare. Article 4 The Council Decision of 15 October 1968 on the allowances of Members of the Consultative Committee of the European Coal and Steel Community and of persons required, on the basis of special rules, to take part in the work of that Committee, as last amended by Decision No 74/319/ECSC (1), is hereby repealed. Article 5 This Decision shall take effect on 1 January 1976. Done at Brussels, 16 February 1976. For the Council The President R. VOUEL (1)OJ No L 180, 3.7.1974, p. 31.